BARNARD, P. J.
The appellant was charged in two counts of an indictment with separate violations of the Corporate Securities Act. After a trial he was convicted on both counts and judgment was pronounced imposing a fine of $100 on each count, with the provision that if the fine was not paid he should be imprisoned in the county jail of Tulare County one day for each $2 of the fine remaining unpaid.. On the day judgment was pronounced oral notice of appeal was given.  The record discloses that the appellant did not file within five days after giving notice of appeal, or at all, any statement-of the grounds of the appeal or the points upon which the appellant relied, as required by section 7 of Rule II of the rules governing this court, and no application was filed designating what portion of the reporter’s notes it would be necessary to have in order to present the points relied upon.
The respondent has moved to dismiss the appeal on the ground that the required application and statement were not filed within the time specified in the rule.
It has frequently been held that an appeal should be dismissed in the absence of any substantial attempt to comply with the requirements referred to (People v. Pierce, 89 Cal. App. 290 [264 Pac. 519]; People v. Davis, 103 Cal. App. 318 [284 Pac. 516]; People v. Riga, 104 Cal. App. 477 [285 Pac. 1069]; People v. Schroeder, 112 Cal. App. 550 [297 Pac. 105]; People v. Rutledge, 114 Cal. App. 728 [300 Pac. 828]; People v. Vincent, 116 Cal. App. 211 [2 Pac. (2d) 460]).
The motion is granted and the appeal is dismissed.
Marks, J., and Haines, J., pro tem., concurred.